HARRIS, Judge.
Anthony Lopez Brown appeals his convictions and sentences for two counts of sexual battery committed on one victim, burglary of a dwelling and battery on a second victim. We affirm the convictions.
We agree with Brown, however, that the trial court erred in scoring victim injury *243points on both counts of sexual battery committed on the same victim. Carter v. State, 573 So.2d 426 (Fla. 5th DCA 1991). Since the deletion of these points will put Brown in a lower sentencing cell, resen-tencing is required.
AFFIRMED in part, REVERSED in part and REMANDED.
DAUKSCH and COBB, JJ., concur.